UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7331


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RALPH D. DAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T.S. Ellis, III, Senior
District Judge. (1:07-cr-00254-TSE-1)


Submitted:    November 17, 2009            Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph D. Davis, Appellant Pro Se. Edward J. McAndrew, OFFICE OF
THE UNITED STATES ATTORNEY, Charles Philip Rosenberg, Assistant
United States Attorney, Alexandria, Virginia; Andrew McCormack,
Special Assistant United States Attorney, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Ralph    D.    Davis   appeals   the   district     court’s   order

denying his motions seeking to obtain copies of Title III orders *

relevant       to    his    criminal     conviction,     and   for    appointment   of

counsel.           We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.            United States v. Davis, No. 1:07-cr-00254-TSE-1

(E.D.       Va.    June    29,    2009).     We    dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




        *
            See 18 U.S.C. § 2510-2522 (2006).



                                             2